OPINION — AG — A COUNTY ASSESSOR IS REQUESTED OR REQUIRED BY THE OKLAHOMA TAX COMMISSION TO ATTEND A SCHOOL, CONFERENCE OR MEETING AND HE FAILS OR REFUSES TO ATTEND THE SAME WITHOUT BEING EXCUSED THEREFROM, HE MAY BE LAWFULLY PAID THE TRAVEL ALLOWANCE PROVIDED IN 68 O.S. 1965 Supp., 2438 [68-2438](A) FOR THE MONTH IN WHICH SUCH SCHOOL, CONFERENCE, OR MEETING IS HELD IF ONE OR MORE OF HIS DEPUTIES ATTEND THE SCHOOL, CONFERENCE OR MEETING; BUT THAT THE UNEXCUSED ABSENCE AT THE SCHOOL, CONFERENCE, OR MEETING, INVOKES A FORFEITURE OF THE ASSESSOR'S RIGHT TO LAWFULLY BE PAID THE TRAVEL ALLOWANCE PROVIDED IN 68 O.S. 1965 Supp., 2438 [68-2438](A) FOR THE MONTH SUCH SCHOOL, CONFERENCE OR MEETING IS HELD. (FINIS STEWART)